Citation Nr: 0410538	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
residuals of a right (major) acromioclavicular separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1978, with 4 months and 17 days of prior inactive service. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Cleveland, 
Ohio.

In November 2002, the veteran appeared in person before a Decision 
Review Officer at a hearing held at the RO while his 
representative appeared via videoconference.  Later, the veteran 
and his representative appeared before the undersigned Veterans 
Law Judge at a hearing held at the RO in October 2003.  

This appeal is REMANDED to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.

In an April 2003 supplemental statement of the case, the RO listed 
entitlement to service connection for weakness of the right arm as 
secondary to the service-connected right shoulder disorder as an 
issue, and noted that it was inextricably intertwined with the 
issue of an increased disability rating for the right shoulder 
disorder.  In July 2003, the RO certified that service-connection 
issue for appeal.  Because that service-connection issue has not 
been the subject of a rating decision, it is not in appellate 
status.  Furthermore, that service-connection issue is not 
inextricably intertwined with the increased-rating issue because 
orthopedic and neurological disorders can be separately rated.  
Harris v. Derwinski, 1 Vet. App. 180 (1991); 38 C.F.R. §§ 4.71a, 
4.124a (2003).  Additionally, the veteran is currently unemployed 
and is in a VA vocational rehabilitation program.  In a July 2003 
statement, the representative argued the applicability of 38 
C.F.R. § 4.16 (2003).  Therefore, the issue of a total disability 
rating based on individual unemployability (TDIU) due to service-
connected disability.  As the veteran has service-connected 
disabilities that are not the subject of the appealed rating 
decision, this issue is not inextricably intertwined with the 
increased-rating issue on appeal.  See VAOPGCPREC 6-96 (Aug. 16, 
1996).  These matters are referred to the RO.  


REMAND

The veteran testified that he was recently treated at the VA 
medical center in Cincinnati, Ohio, and demonstrated that his 
right shoulder disorder had possibly worsened since his last VA 
examination.  VA's duty to assist the veteran includes obtaining 
relevant medical records and, if applicable, a medical examination 
and/or opinion in order to determine the nature and extent of the 
veteran's disability.  38 C.F.R. § 3.159(c) (2003).
  
The veteran also testified that he had arthritis in the right 
shoulder, thereby raising the issue of service connection for 
arthritis.  The Board finds that this service connection issue is 
inextricably intertwined with the issue of an increased rating for 
residuals of a right (major) acromioclavicular separation.  
Harris, 1 Vet. App. at 183.  The fact that an issue is 
inextricably intertwined does not establish that the Board has 
jurisdiction of that issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.
 
VA has a duty to notify the claimant as to the information and 
evidence necessary for claim substantiation.  While the RO sent a 
VCAA letter to the veteran with regard to his September 2000 claim 
for an increased rating, in the instant case, the veteran has not 
been furnished with adequate information with regard to the claim 
on appeal, a claim that was received in November 2001, as to VA's 
obligations as defined by the United States Court of Veterans 
Appeals (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED for 
the following:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claims, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claims.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002);Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of his notification must be 
incorporated into the claims file.

2.  Obtain all records from the VA medical center in Cincinnati, 
Ohio from April 2003 to the present.  Associate those records with 
the veteran's claim file.

3.  Associate the veteran's vocational rehabilitation folder with 
his claims file.

4.  After the completion of numbers 1, 2 and 3 above, schedule the 
veteran for a VA orthopedic examination to determine the nature 
and extent of his right shoulder disorder, to include residuals of 
a right acromioclavicular separation and any degenerative joint 
disease.  The veteran's claims folder should be made available to 
the examiner, and the examiner is requested to review the claims 
folder in conjunction with the examination.  The examiner should 
provide ranges of motion of the right shoulder.  The examiner 
should address the evidence of pain, weakened movement, excess 
fatigability or incoordination, and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40 (2003), as 
set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  All special 
studies and tests should be performed.  If feasible, these 
determinations should be portrayed in terms of the degree of 
additional range of motion loss due to pain on use or during 
flare-ups.  The examiner should describe the effect of the 
residuals of a right acromioclavicular separation on the veteran's 
ability to work.

If degenerative joint disease of the right shoulder is found, the 
examiner should provide an opinion as whether it is as least as 
likely as not that the disorder is related to service or was 
caused or aggravated by the residuals of a right acromioclavicular 
separation.  A complete rationale should be given for all opinions 
and conclusions expressed.

5.  Thereafter, the RO should readjudicate the veteran's claim.  
If the benefit sought on appeal remains denied, the veteran and 
his representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC should also address whether the 
veteran's claim should be submitted to the Chief Benefits Director 
or the Director, VA Compensation and Pension Service for 
assignment of an extraschedular rating under the provisions of 38 
C.F.R. § 3.321(b)(1) (2003).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





